DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,820,650. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 1-20 of the current application are to be found within claims 1-14 of US 10,820,650.  The only difference between the claims lies in the fact that the claims of the patent are much more specific than the claims of the application.  Thus the claims of the current application are generic to the “species or sub-species” as represented by the patent claims.  It has been held that the claimed species or claimed sub-species anticipates the claimed genus.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the corrected garment preview image" in lines 1 and 2 of the claim (two occurrences).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the correction" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to “the first correction” as introduced within claim 7 or a different correction?
Regarding claim 16, the applicant recites, “a three-dimensional mannequin” within the fifth line of the claim.  Note that a three-dimensional mannequin has already be introduced within parent claim 7.  Is the applicant referring to the same mannequin?  If so, the phrase “a three-dimensional mannequin” should be replaced with “the three-dimensional mannequin” or “said three-dimensional mannequin”.
Claim 17 recites the limitation "the corrected garment preview image" in the second line and fourth line thereof (two occurrences).  There is insufficient antecedent 
All remaining claims are also rejected as being dependent from a rejected claim as shown above.

Conclusion
Note that the claims are free of prior art; however both a Double Patenting rejection and 35 U.S.C. 112(b) rejections have been applied as discussed above.  The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  US 7,953,648 discloses a virtual clothing experience and US 10,091,474 discloses a garment projection system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732